J-S69031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: L.V., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: R.M., MOTHER                        No. 1531 EDA 2015


               Appeal from the Order Entered April 16, 2015,
       in the Court of Common Pleas of Philadelphia County, Juvenile
                  Division, at No(s): 51-FN-002320-2014,
                          CP-51-DP-0002528-2014

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and OLSON, JJ.

MEMORANDUM BY OLSON, J.:                      FILED December 18, 2015

      R.M. (“Mother”) appeals from the permanency review order entered on

April 16, 2015, in the Court of Common Pleas of Philadelphia County. After

careful review, we quash the appeal.

      A prior panel of this Court summarized the relevant facts and

procedural history of this matter:

        [L.V. (“Child”) was born in March 2014 and is the daughter
        of Mother and D.V. (“Father”)]. On October 19, 2014,
        Mother and Father brought Child to the Emergency
        Department at Children’s Hospital of Philadelphia (“CHOP”),
        where it was discovered that Child had suffered numerous
        injuries, some of which were [life threatening]. Mother
        reported that Child had been in the care of Father that day,
        while Mother was at work. Father initially claimed that Child
        rolled off of a bed while he was in the shower. However,
        Father later admitted that he hit Child. Father was arrested
        and incarcerated as a result of Child’s injuries.

        [The Philadelphia Department of Human Services (“DHS”)]
        obtained an order of protective custody with respect to
        Child on October 27, 2014. A shelter care hearing was held
        on October 29, 2014, and Child’s commitment to DHS was
        ordered to stand. DHS filed a dependency petition on
J-S69031-15


           November 17, 2014, and a dependency hearing was held on
           March 17, 2015. . . . Following the hearing, the trial court
           entered its order adjudicating Child dependent, providing
           that Mother had committed “child abuse” pursuant to the
           [Child Protective Services Law, 23 Pa.C.S.A. §§ 6301-6386],
           and providing that Mother’s visits with Child would remain
           suspended.      The court also entered its order finding
           aggravated circumstances and indicating that DHS need not
           provide reunification services. [On April 13, 2015,] Mother
           [] filed a notice of appeal [from the trial court’s March 17,
           2015 orders].[1]

In re L.V., ___ A.3d ___, 2015 WL 7074569 at 2-3 (Pa. Super. 2015)

(internal footnotes and citations omitted).

      On April 16, 2015, the trial court held a permanency review hearing.

During the hearing, counsel for Mother asked that she be allowed to call a

witness.    N.T. Hearing, 4/16/2015, at 5.        The court asked for an offer of

proof, and counsel responded that she would be presenting testimony

concerning “what [M]other has been doing since November, for the record.

And   we     would   ask   for   a    reinstatement   of   the   visits   and   medical

appointments.” Id. Counsel for DHS insisted that it would be improper for

the court to hear testimony on these issues, because “the [c]ourt does not

have jurisdiction since this has been raised with the Superior Court and was

not filed as a motion for reconsideration.” Id. at 6. The court agreed with

counsel for DHS, stating that, “since it is on appeal . . . it’s now up to the

Superior Court.”     Id. at 8.       Counsel for Mother responded, “it’s my belief

that . . . the [c]ourt has the jurisdiction to continue dependency proceedings

1
  On November 12, 2015, this Court affirmed the trial court’s March 17,
2015 orders.
                                           -2-
J-S69031-15


and make decisions on dependency issues” and, “I would just like to make a

record of what mom has done or has not done.” Id. The court reaffirmed

its belief that it lacked jurisdiction, “[u]nless there’s something I have to act

on today, some kind of an emergency.” Id. at 9. The trial court indicated

that Mother’s issues would be addressed “at the next hearing.”               Id.

Following the hearing, the trial court entered the subject permanency review

order. The order provided that the court’s previous order would stand, and

that a status hearing would take place on June 19, 2015.          Mother filed a

motion for reconsideration on April 20, 2015, which the court did not

address. Mother then filed a notice of appeal on May 15, 2015, along with a

concise statement of errors complained of on appeal.

      Mother now raises the following issues for our review.

        [1.] Whether the trial court erred and/or abused its
        discretion in finding the trial court lacked jurisdiction, except
        in emergency situations, since an appeal had been filed[?]

        [2.] Whether the trial court erred and/or abused its
        discretion in precluding [Mother] from testifying or providing
        evidence[?]

        [3.] Whether the trial court erred and/or abused its
        discretion in refusing to hear any testimony concerning . . .
        Mother in making a determination of what is in [C]hild’s
        best interest[?]

        [4.] Whether the trial court erred and/or abused its
        discretion by refusing to hear any testimony as to
        reinstatement of Mother’s visits and contact with [C]hild
        thus precluding a determination of what is in [C]hild’s best
        interests[?]

Mother’s Brief at 5.

                                      -3-
J-S69031-15


         While Mother lists four separate issues in her statement of questions

involved, she combines these issues into a single argument section in her

brief.    Mother contends that the trial court concluded incorrectly that it

lacked jurisdiction to address Mother’s request for visits with Child, and that

the court’s refusal to hear testimony concerning Mother’s efforts at

reunification prevented the court from reaching a decision that was in the

best interest of Child. Id. at 9-10.

         Before reaching the merits of Mother’s argument, we first must

consider whether the April 16, 2015 permanency review order was

appealable. “This question, which implicates our jurisdiction, may properly

be raised by the court sua sponte.”        In re W.H., 25 A.3d 330, 334 (Pa.

Super. 2011), appeal denied, 24 A.3d 364 (Pa. Super. 2011), citing Mensch

v. Mensch, 713 A.2d 690, 691 (Pa. Super. 1998).

         It is well-settled that, “[a]n appeal lies only from a final order, unless

permitted by rule or statute.” Stewart v. Foxworth, 65 A.3d 468, 471 (Pa.

Super. 2013). Generally, a final order is one that disposes of all claims and

all parties. See Pa.R.A.P. 341(b). A permanency review order is final when

entered if that order changes a child’s permanency goal, or denies a request

that the permanency goal be changed.2 See In re H.S.W.C.-B., 836 A.2d


2
  The Juvenile Act provides that, generally, courts must conduct permanency
review hearings every six months after a child has been removed from the
care of his or her parent, guardian, or custodian.             42 Pa.C.S.A.
§ 6351(e)(3)(i)(A).    These hearings take place “for the purpose of
determining or reviewing the permanency plan of the child, the date by
                                        -4-
J-S69031-15


908, 911 (Pa. 2003) (“An order granting or denying a status change, as well

as an order terminating or preserving parental rights, shall be deemed final

when entered.”).

      In this case, the April 16, 2015 permanency review order did not

change Child’s permanency goal, grant or deny a request for a goal change,

or otherwise dispose of all claims and all parties. Instead, it provided merely

that the court’s previous order would stand, and scheduled a status hearing

for June 19, 2015.     It is apparent that the trial court and the parties

contemplated further proceedings, and that Mother will be permitted to

present testimony at a later date. In the event the trial court enters a final

order in this matter, Mother will be permitted to appeal at that time.

However, because the instant permanency review order is not a final order,

we are currently without jurisdiction to entertain Mother’s claims.

      Additionally, we observe that the April 16, 2015 permanency review

order is not appealable as a collateral order.         See Pa.R.A.P. 313(a)

(providing that an appeal may be taken as of right from a collateral order of

a lower court). “A collateral order is an order separable from and collateral

to the main cause of action where the right involved is too important to be



which the goal of permanency for the child might be achieved and whether
placement continues to be best suited to the safety, protection and physical,
mental and moral welfare of the child.”         42 Pa.C.S.A. § 6351(e)(1).
Following a permanency review hearing, the court must enter an order
providing for the “continuation, modification or termination of placement or
other disposition which is best suited to the safety, protection and physical,
mental and moral welfare of the child.” 42 Pa.C.S.A. § 6351(g).
                                     -5-
J-S69031-15


denied review and the question presented is such that if review is postponed

until final judgment in the case, the claim will be irreparably lost.” Pa.R.A.P.

313(b).   Here, the trial court’s decision to postpone testimony concerning

Mother’s efforts at reunification is not an issue “separable from and collateral

to the main cause of action” in Child’s dependency matter. Rather, Mother’s

efforts at reunification are “the main cause of action” in this case.

Moreover, Mother’s right to present testimony will not be irreparably lost if

our review of this matter is postponed until final judgment. As noted supra,

the trial court indicated that Mother’s testimony “will be heard at the next

hearing.” N.T. Hearing, 4/16/2015, at 9.3

      Thus, the subject permanency review order is not a final order

pursuant to Pa.R.A.P. 341(b), nor is it a collateral order pursuant to

Pa.R.A.P. 313(b).4    Accordingly, this Court lacks jurisdiction to consider

Mother’s claims, and the appeal must be quashed.



3
  We acknowledge that a panel of this Court recently reviewed two arguably
similar orders in In re J.A., 107 A.3d 799 (Pa. Super. 2015). Specifically,
this Court reviewed a March 27, 2014 order which appointed J.A.’s guardian
ad litem as J.A.’s “medical guardian.” Id. at 806. This Court also reviewed
a June 18, 2014 shelter care order which removed J.A. from her mother’s
physical custody. Id. at 808. J.A.’s mother challenged that order on the
basis that the juvenile court had improperly refused to entertain testimony
in support of the mother regaining her medical decision-making rights while
the March 27, 2014 order was on appeal. Id. at 802. The panel in J.A. did
not address the appealability of those orders, and we do not find that case
instructive in the instant matter.
4
  We also observe that the order is not an interlocutory order appealable as
of right, pursuant to Pa.R.A.P. 311, and that Mother did not attempt to bring
                                     -6-
J-S69031-15


     Appeal quashed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary

Date: 12/18/2015




this appeal before the Court as an interlocutory appeal by permission
pursuant to Pa.R.A.P. 1311 and 42 Pa.C.S.A. § 702.
                                -7-